Nuss, C.J.:
I write separately to advocate for a different analytical process than the one chosen by the majority. As explained below, I would not base this court’s decision on our independent revisiting and overruling of two of our precedential decisions from the last 5 years. Rather, I would base our decision on the 2015 statutory amendments that we not only invited the legislature to pass but then also actually ordered the parties to brief.
We unanimously held in State v. Williams, 291 Kan. 554, 244 P.3d 667 (2010), that when calculating a criminal history that includes out-of-state convictions, the designation of those crimes as person or nonperson was made as of the date the out-of-state crimes were committed. We based our decision on our prior statements of a fundamental rule for sentencing: that the person convicted of a crime is sentenced in accordance with the penalty provisions in effect at the time the crime was committed. 291 Kan. at 559.
We relied upon this “long-recognized rule” because the parties had not cited, nor had we been able to locate, any Kansas statutes identifying this determinative event. 291 Kan. at 559-60. These *593events included, for example, when the prior out-of-state crime was committed, when the current crime was committed, or when the sentencing for the current crime occurred.
The Kansas Legislature took no action in response to Williams, despite the majority’s position today that Williams had failed to apply the “rule” from State v. Vandervort, 276 Kan. 164, 72 P.3d 925 (2003)—that the designation of the prior out-of-state crime was made as of the date the defendant committed the current Kansas crime of conviction. Presaging our statement in Williams that no Kansas statute identified the determinative event, Vander-vort had not mentioned any statute, especially the Kansas Sentencing Guidelines Act (KSGA), as the source of the court’s ruling. See 276 Kan. at 179-80.
Four years after Williams, in State v. Murdock, 299 Kan. 312, 323 P.3d 846 (2014), the court’s majority built upon Williams. Echoing our previous inability in Vandervort and Williams to find any assistance in any statute about such determinative events, we concluded that “[i]n the absence of a statutory directive, we are left with our decision in Williams that the comparable Kansas offense should be determined as of the date the out-of-state offenses were committed.” (Emphasis added.) 299 Kan. at 317. Concerning the particular designation of pre-1993 out-of-state crimes as person or nonperson offenses, we' stated more specifically:
“[T]here is no statutoiy mechanism either through K.S.A. 21-4710(d)(8) or another KSGA provision allowing us to draw a distinction between the current guidelines sentencing statutes and the pre-1993 criminal statutes. We hold that Mur-dock’s two prior out-of-state convictions must be scored as nonperson offenses under K.S.A. 21-4710(d)(8) following our controlling Williams precedent. We recognize this rule results in the classification of all pre-1993 crimes as nonperson felonies—an outcome the State characterizes as unreasonable. But the solution to the State’s complaint sits icith the legislature. ” (Emphasis added.) 299 Kan. at 319.
We soon received the State’s motion for modification of Mur-dock and Murdock’s response. We denied the motion but set the matter for oral argument. After oral argument, but without additional briefing, we modified the Murdock opinion on September 19, 2014, only to clarify that “this rule results in the classification *594of all out-of-state pre-1993 crimes as nonperson felonies.” (Emphasis added.) 299 Kan. at 319.
The 2015 Kansas Legislature then accepted our Murdock invitation to create a statutory solution to the KSGA problem we had exposed. Specifically, the legislature drafted, introduced, received testimony and additional committee vetting, floor debated, and eventually passed House Bill 2053. The Governor signed the bill on March 25, 2015, and the law became effective upon publication in the Kansas Register on April 2. See L. 2015, ch. 5, secs. 1-5. In my view, each branch of government—-judicial, legislative, and executive—thus performed its respective role as contemplated in the Kansas Constitution. See State ex rel. Morrison v. Sebelius, 285 Kan. 875, 888, 179 P.3d 366 (2008) (separation of powers doctrine embodied in the Kansas constitutional framework).
The same day the law became effective, we issued an order for supplemental briefing in the instant case. In our order, we acknowledged that “[t]he issue of how to classify pre-guideline convictions for purposes of determining criminal history is raised in this case.” So we commanded:
“Because HB 2053 may be relevant to the resolution of the classification issue and because the parties did not have the opportunity to discuss the statute at the time of briefing and oral argument [on March 6, 2015], the parties are hereby ordered to file supplemental briefs stating their positions on the applicability of the statute to the present case.” (Emphasis added.)
We duly received tire parties’ required briefs: not only their supplemental briefs, but also a response brief by Keel. Among other considerations, they addressed the issue of the new law’s retroac-tivity.
In short, all entities and persons concerned ultimately accepted this court’s invitations or complied with its orders. So I would stay true to the procedural course this court has charted since our Mur-dock decision. Accordingly, I would now address the legislature’s good-faith efforts to fix the KSGA problem we first uncovered and whose correction we then invited.
In addition to the matter of respect due a coordinate branch of Kansas government, see Baker v. Carr, 369 U.S. 186, 217, 82 S. Ct. 691, 7 L. Ed. 2d 663 (1962), there is certainly ample precedent *595for reviewing the legislature’s efforts under such circumstances. And as for the majority’s refusal to now address the 2015 amendments in order to wait for litigation before interpreting them— because doing so today “is, at best, impractical”—I submit they are quite ready for our interpretation because we ordered, and received, special briefing on them. 302 Kan. 573. The facts in the instant case do not need further development.
As just one illustration of ample precedent, I point to State v. Prine, 287 Kan. 713, 200 P.3d 1 (2006) (Trine I). There, we reversed tire defendant’s convictions for sex crimes against children and ordered retrial due to errors in admitting into evidence his prior bad acts because they failed to meet the requirements of K.S.A. 60-455.
We observed the statute contained language disallowing evidence of prior bad acts admitted only to show propensity to commit a crime. We eventually stated that whether to allow propensity evidence would be up to the legislature:
“[E]vidence of prior sexual abuse of children is peculiarly susceptible to characterization as propensity evidence forbidden under K S.A. 60-455 and, thus, that convictions of such crimes are especially vulnerable to successful attack on appeal. This is disturbing because tire modern psychology of pedophilia tells us that propensity evidence may actually possess probative value for juries faced with deciding the guilt or innocence of a person accused of sexually abusing a child. In short, sexual attraction to children and a propensity to act upon it are defining symptoms of this recognized mental illness. . . .
“Of course, the legislature, rather than this court, is the body charged with study, consideration, and adoption of any statutory change that might make K S.A. 60-455 more workable in such cases, without doing unconstitutional violence to tire rights of criminal defendants. It may be time for the legislature to examine the advisability of amendment to K.S.A. 60-455 or some other appropriate adjustment to the statutory scheme.” (Emphasis added.) 287 Kan. at 737.
As in the instant case, the legislature quickly responded to our invitation with statutory amendments. They included a new provision generally allowing propensity evidence in certain sex offense cases, i.e., “evidence of the defendant’s commission of another act or offense of sexual misconduct is admissible, and may be considered for its bearing on any matter to which it is relevant and probative.” K.S.A. 2009 Supp. 60-455(d); L. 2009, ch. 103, sec. 12.
*596At Prine’s new trial bad acts evidence was again admitted, he was again convicted, and he again appealed. See State v. Prine, 297 Kan. 460, 303 P.3d 662 (2013) (Prine II). Again similar to the instant case, the issue of tire amendments’ retroactivity was among those briefed and argued. We ultimately rejected the defendant’s argument that the Ex Post Facto Clause had been violated and proceeded to review the amendments. 297 Kan. at 472. Pointedly, we did not simply disregard the retroactivity issue, reinterpret the original statutory form that we had addressed and invited the legislature to amend in Prine I, and then conclude Prine I was wrongly decided.
After interpreting and applying the statutoiy amendments to Prine’s circumstances, we ultimately affirmed his convictions. In our statutoiy analysis, we noted “the legislature’s intention to relax the prohibition on evidence of other acts or offenses of sexual misconduct to show propensity ... in sex crime cases is explicit in the statute’s new subsection (d).” (Emphasis added.) 297 Kan. at 476.
Instead of following the path traveled by this court in Prine and in its other decisions, the majority independently now elects to revisit—and reverse—our decisions in Williams and Murdock. And it resorts to adding its voice to fill the “ ‘silence gap’ ” in the old statute. 302 Kan. at 573. Prine II spoke to this specific approach as well:
“We cannot delete provisions or supply omissions in a statute. No matter what the legislature may have really intended to-do, if it did not in fact do it, under any reasonable interpretation of die language used, die defect is one that the legislature alone can correct. See State v. Johnson, 289 Kan. 870, 879, 18 P.3d 46 (2009).” 297 Kan. at 475.
Prine II and Johnson were not this court’s first warnings about judicially adding a voice to fill a silence gap in a statute. Seventy-five years ago this court pronounced:
“Courts frequentiy face die temptation to usurp legislative functions by writing into statutes something which the legislature itself did not put in diem. But, however laudable die end sought may seem to be, die importance of observing the limitations of die judicial function transcends all immediate and temporary consideration. Vital defects in die statute are for the legislature to correct.” Russell v. Cogswell, 151 Kan. 793, 796-97, 101 P.2d 361 (1940).
*597One might argue that, in effect, the Vandervort and Williams courts were filling in statutoiy gaps—after acknowledging, directly or indirectly, that no statute addressed the question that had been posed. It might be further said, however, that the practical problem with such judicial action is illustrated by the different answers provided in those cases to the same posed question. This is yet another reason for this court to review the 2015 amendments: instead of tiying to divine the legislature’s intent, we now clearly know it.
The difficulty with divining the legislative intent in order to fill in a statutoiy gap, instead of clearly knowing that intent, is demonstrated by the majority opinion. One of several specific problems with its approach is the date, or event, it has selected to fill the KSGA’s “silence gap.” Declaring that pre-KSGA offenses were meant to be scored as person or nonperson, the majority chooses “the date of the current crime’s commission” as the determining event for such scoring.
But one might just as easily choose the date the KSGA became effective, i.e., July 1, 1993, when the majority admits almost all crimes expressly received their person or nonperson designation from the legislature. 302 Kan. at 577. That date would be consistent with the majority’s conclusion that “the language of K.S.A. 1993 Supp. 21-4710 indicates that all prior convictions and/or juvenile adjudications . . . occurring before July 1,1993, were to be considered and scored for criminal history purposes in order to properly sentence an offender for a current crime of conviction under the KSGA.” 302 Kan. 577. As for post-July 1,1993, crimes, they simply could be scored under the KSGA using the date of their commission, and such designation would remain unchanged. See, e.g., Williams, 291 Kan. at 562.
Having two different rules for designations of prior crimes would not be inconsistent with the KSGA. After all, for prior out-of-state convictions, the legislature has declared that the person or nonperson designation will be made by Kansas. But the felony or misdemeanor designation will be made by the convicting state. K.S.A. 21-4711(e) provides:
“An out-of-state crime will be classified as either a felony or a misdemeanor according to the convicting jurisdiction. If a crime is a felony in another state, it will *598be counted as a felony in Kansas. The state of Kansas shall classify the crime as person or nonperson. In designating a crime as person or nonperson comparable offenses shall be referred to.” (Emphasis added.)
And such a simple date-based rule certainly would be “ ‘fair, logical, and easy to apply.’ ” 302 Kan. at 585 (citing Vandervort, 276 Kan. at 180 [quoting State v. Sylva, 248 Kan. 118, 121, 804 P.2d 967 (1991)]). It also would have an advantage over the majority’s selected rule by not requiring constant recalculations of prior crimes in an offender’s criminal history each time a new crime is committed. In other words, “revisionist history” would not be necessary. And there could be a reduction, if not elimination, of other claims, e.g., that due process was violated through lack of notice to the offender that the severity level of his or her long-past crimes would be changed.
Finally, we must consider the source of the majority’s selected rule to fill the KSGA’s gap. The majority cites Vanderoort, which in turn quotes Sylva. 302 Kan. at 585. The relied-upon statement from Vanderoort is as follows:
“Our rule that the penalty parameters for an offense are fixed as of the date of the commission of the offense is fair, logical, and easy to apply. Neither tire State nor a defendant may maneuver a sentencing date to take advantage of or avoid a change in a statute. State v. Sylva, 248 Kan. 118, 121, 804 P.2d 967 (1991).” (Emphasis added.) 276 Kan. at 180.
As the majority correctly observes, however, Sylva did not involve criminal histories. “[T]hat statement of law from Vanderoort and Sylva refers to sentencing for a current conviction and not the issue of how that same conviction should be classified for criminal history purposes if the defendant is convicted of another crime at a later date.” 302 Kan. at 587. For this reason, the majority then criticizes Williams’ reliance upon the Sylva language to support its holding: when calculating a criminal history that includes out-of-state convictions, the designation of those crimes as person or nonperson is made as of the date the out-of-state crimes were committed. See Williams, 291 Kan. at 560.
But if the Sylva language is inapplicable to support Williams’ holding because Sylva does not apply to prior crimes, is it not also inapplicable to support Vanderoort’s holding about prior crimes? *599The “rules” from both Vandervort and Williams apparently have the same root; they just grew in different directions. Both were deemed “logical extensions” of Sylva. 302 Kan. at 587; Williams 291 Kan. at 559-60.
In sum, the majority’s rule for filling the KSGA gap is provided by a decision—Vandervort—that did not mention any statute, especially the KSGA, as the source of the court’s ruling. See 276 Kan. at 179-80. More critically, the real source of the Vandervort ruling instead was caselaw that by the majority’s own admission did not even involve prior convictions—the scoring of which was the salient point at issue there and in the instant case.
As explained above, particularly under these circumstances, choosing the determinative dates or triggering events is tire job of the legislature, not of this court’s majority. And potentially pointing to the 2015 legislative amendments as conclusive proof of legislative intent or confirmation of the majority’s opinion is unpersuasive. 302 Kan at 590. Simply put, action by the 2015 legislature does not indisputably prove intent of the 1992 legislature which passed the KSGA, particularly K.S.A. 1993 Supp. 21-4710 upon which the majority principally relies. See 302 Kan. at 576-80; State Bd. of Nursing v. Ruebke, 259 Kan. 599, Syl. ¶ 12, 913 P.2d 142 (1996) (statute must be interpreted in context in which it was enacted and in light of legislature’s intent at that time); State ex rel. Morrison v. Oshman Sporting Goods Co. Kansas, 275 Kan. 763, 773, 69 P.3d 1087 (2003) (courts ordinarily presume that by changing language of statute legislature intended to change its effect). And even if the legislature originally intended to create the rule adopted by today’s majority, that intent arguably changed in 2010 when it failed to modify our holding in Williams that was contrary to that original intent. See Hall v. Dillon Companies, Inc., 286 Kan. 777, 785, 189 P.3d 508 (2008) (when legislature does not modify statute to avoid a standing judicial construction of that statute, the legislature is presumed to agree with that judicial construction).
In conclusion, the majority’s path is a needless departure from our original charted course. Moreover, it introduces unnecessary risk. Specifically, it disregards the legislative intent contained in the express language of the 2015 amendments. See Prine II, 297 *600Kan. at 476 (“the legislature’s intention... is explicit in the statute’s new subsection [d]”). Instead it opts for the venturesome approach of attempting to not only divine the legislature’s intention from 1992-—which historically has proven uncertain—but also to fill the legislature’s “gap,” despite the 75-year-old admonition from Russell to resist this temptation.
If we stay true to the process that was contemplated by this court in Murdock and that progressed through the Keel supplemental briefing, then we can address the issue of the retroactivity of the legislative solution contained in House Bill No. 2053, L. 2015, ch. 5, secs. 1 and 2. 302 Kan. at 590; Prine II, 297 Kan. at 476. We may also address any other considerations that have arisen in the parties’ briefs.
In short, I respectfully dissent.